Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated as of this 1st day of JANUARY, 2007, by and
between Virginia Financial Group, Inc., a Virginia corporation (the “Company”),
and Richard L Saunders (the “Executive”).

WHEREAS, the Company considers the availability of the Executive’s services to
be important to the management and conduct of the business of the Company and
its subsidiaries and desires to secure the availability of the Executive’s
services; and

WHEREAS, the Executive is willing to provide services to the Company and/or one
or more of its subsidiaries on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

Part I: General Employment Terms

1. Employment and Duties. The Executive shall be employed by Virginia Financial
Group, Inc. (the “Employer”) as its Chief Credit Officer (the “Position”) on the
terms and subject to the conditions of this Agreement. The Executive accepts
such employment and agrees to perform the managerial duties and responsibilities
of the Position. The Executive agrees to devote the necessary time and attention
on a full-time basis to the discharge of such duties and responsibilities of an
executive nature relating to the Position as may be assigned to the Executive by
the Board of Directors of the Company or its designee. The Executive may accept
any elective or appointed positions or offices with any duly recognized
associations or organizations whose activities or purposes are closely related
to the banking business or service to which would generate good will for the
Company and its subsidiaries with the written approval of the Board of Directors
of the Company or its designee.

2. Term. The term of this Agreement is effective as of January 1, 2007 (the
“Effective Date”), and will continue through December 31, 2007, unless
terminated or extended as hereinafter provided. This Agreement shall be extended
for successive one-year periods following the original term unless either party
notifies the other in writing at least ninety (90) days prior to the end of the
original term, or the end of any additional one-year renewal term, that the
Agreement shall not be extended beyond its current term. The term of this
Agreement, including any renewal term, is referred to as the “Term”.

3. Compensation.

(a) Base Salary. The Company shall pay or cause the Employer to pay the
Executive an annual base salary not less than $144,560. The base salary shall be
paid to the Executive in accordance with established payroll practices of the
Company. In connection with the annual performance review of the Executive, the
Company will review the base salary amount to consider whether any increase
should be made to the base salary for such year and, if such base salary is
increased, such increase may be retroactive or prospective only as determined by
the Company. The base salary during the initial term will not be less than that
in effect at the beginning of the original term or, during a renewal term, will
not be less than that in effect at the beginning of the renewal term.

(b) Annual Bonus. During the Term, the Executive will be eligible to participate
in an annual incentive plan that will establish measurable criteria and
incentive compensation levels payable to the Executive for performance in
relation to defined threshold benchmarks established by the Compensation
Committee or the Board of Directors of the Company, as the case may be, after
consultation with management to establish the targeted performance levels on an
annual basis consistent with the Company’s business plan and objectives.



--------------------------------------------------------------------------------

(c) Stock Compensation. The Executive shall be eligible to participate to the
extent and in the manner provided and to receive stock options, restricted
stock, and/or other awards under the Company’s 2001 Incentive Stock Plan or any
successor or replacement plan on such basis as the Compensation Committee or the
Board of Directors of the Company, as the case may be, may determine.

4. Benefits.

(a) Benefit Programs. The Executive shall be eligible to participate in any
plans, programs or forms of compensation or benefits that the Company or its
subsidiaries provide to the class of employees that includes the Executive, on a
basis not less favorable than that provided to such class of employees,
including, without limitation, group medical, disability and life insurance,
vacation and sick leave, and a retirement plan; provided however, a reasonable
transition period following any change in control, merger, statutory share
exchange, consolidation, acquisition or transaction involving the Company or any
of its subsidiaries shall be permitted in order to make appropriate adjustments
in compliance with this Section 4(a). The Company will allow the Executive to
make salary deferral contributions to the Executive Deferred Compensation Plan.

(b) Vacation. The Executive shall be entitled to 4 weeks vacation annually
without loss of pay, to be accrued and used in accordance with the normal
Company policy.

5. Reimbursement of Expenses. The Company shall reimburse or cause the Employer
to reimburse the Executive promptly, upon presentation of adequate
substantiation, including receipts, for the reasonable travel, entertainment,
lodging and other business expenses incurred by the Executive, including,
without limitation, those expenses incurred by the Executive and the Executive’s
spouse in attending trade and professional association conventions, meetings and
other related functions. However, the Company reserves the right to review these
expenses periodically and determine, in its sole discretion, whether future
reimbursement of such expenses to the Executive will continue without prior
approval by the Board of Directors of the Company or its designee of the
expenses.

6. Termination of Employment.

(a) Death or Incapacity. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death. In the event of termination
due to the death of the Executive, the Executive’s beneficiary designated in
writing (provided such writing is executed and dated by the Executive and
delivered to the Company in a form acceptable to the Company prior to the
Executive’s death) and surviving the Executive or, if none, the Executive’s
estate, as applicable, shall receive, in addition to all other benefits accruing
upon death, full compensation hereunder for a period of three (3) months
following the month in which the Executive’s death occurred. If the Company
determines that the Incapacity, as hereinafter defined, of the Executive has
occurred, it may terminate the Executive’s employment and this Agreement upon
thirty (30) days’ written notice provided that, within thirty (30) days after
receipt of such notice, the Executive shall not have returned to full-time
performance of the Executive’s assigned duties. “Incapacity” shall mean the
failure of the Executive to perform the Executive’s assigned duties with the
Company on a full-time basis as a result of mental or physical illness or injury
as determined by a physician selected by the Company for ninety (90) consecutive
calendar days.

(b) Termination by Company With or Without Cause. The Company may terminate the
Executive’s employment during the term of this Agreement, with or without Cause.
For purposes of this Agreement, “Cause” shall mean:

 

2



--------------------------------------------------------------------------------

(i) the Executive’s willful misconduct in connection with the performance of the
Executive’s duties which the Company believes does or may result in material
harm to the Company or any of its subsidiaries;

(ii) the Executive’s misappropriation or embezzlement of funds or property of
the Company or any of its subsidiaries;

(iii) the Executive’s fraud, disloyalty or dishonesty with respect to the
Company or any of its subsidiaries;

(iv) the Executive’s failure to perform any of the duties and responsibilities
required by the Position (other than by reason of Incapacity) or the Executive’s
willful failure to follow reasonable instructions or policies of the Employer or
the Company after being advised in writing of such failure and being given a
reasonable opportunity and period (as determined by the Employer or the Company)
to remedy such failure;

(v) the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony, misdemeanor, or any other crime involving moral turpitude or any
other crime with respect to which imprisonment is a possible punishment; or

(vi) the Executive’s breach of a material term of this Agreement, or violation
in any material respect of any code or standard of behavior generally applicable
to officers of the Employer or the Company, after being advised in writing of
such breach or violation and being given a reasonable opportunity and period (as
determined by the Employer or the Company) to remedy such breach or violation;

(vii) the Executive’s breach of fiduciary duties owed to the Company or any of
its subsidiaries; or

(viii) the Executive’s willful engaging in conduct that, if it became known by
any regulatory or governmental agency or the public, is reasonably likely to
result, in the good faith judgment of the Company, in material injury to the
Company or any of its subsidiaries, monetarily or otherwise.

(c) Termination by Executive for Good Reason. The Executive may terminate
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:

(i) the continued assignment to the Executive of duties inconsistent with the
Executive’s position, authority, duties or responsibilities as contemplated by
Section 1 hereof or, in the event of a Change of Control (as hereinafter
defined), Section 10(a);

(ii) any action taken by the Employer or the Company which results in a
substantial reduction in the status of the Executive, including a diminution in
the Executive’s position, authority, duties or responsibilities;

(iii) the relocation of the Executive to any other primary place of employment
which might require the Executive to move the Executive’s residence which, for
this purpose, includes any reassignment to a place of employment located more
than 50 miles from the Executive’s initially assigned place of employment,
without the Executive’s express written consent to such relocation; provided,
however, this subsection (iii) shall not apply in connection with the relocation
of the Executive if the Company decides to relocate its headquarters; or

 

3



--------------------------------------------------------------------------------

(iv) any failure by the Company, or any successor entity following a Change of
Control, to comply with the provisions of Sections 3 and 4 or Section 10(b)
hereof or to honor any other term or provision of this Agreement.

Notwithstanding the above, “Good Reason” shall not include the removal of the
Executive as an officer of any subsidiary of the Company (including the Employer
if the employer is not the Company) in order that the Executive might
concentrate the Executive’s efforts on the Company, any resignation by the
Executive where Cause for the Executive’s termination by the Company exists, or
an isolated, insubstantial and/or inadvertent action not taken in bad faith by
the Employer or the Company and which is remedied by the Employer or the Company
within a reasonable time after receipt of notice thereof given by the Executive.

7. Obligations of the Company Upon Termination.

(a) Without Cause; Good Reason. If, during the Term, either the Company shall
terminate the Executive’s employment without Cause or the Executive shall
terminate employment for Good Reason, the Executive shall be entitled to the
following:

(i) payment in a lump sum within thirty (30) days after the Executive’s
termination of employment of an amount equal to the sum of the Executive’s
annual base salary through the date of termination to the extent not theretofore
paid and the balance of the Executive’s annual base salary for a period of 18
months from the date of termination of employment;

(ii) continuation for 18 months after the date of termination of employment of
any health care (medical, dental and vision) plan coverage other than that under
a flexible spending account provided to the Executive and the Executive’s spouse
and dependents at the date of termination with the Company paying the normal
Company paid contribution therefor for similarly situated active employees and
with such coverage being available on the same basis as available to similarly
active employees during such continuation period, provided that the Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. If the Company reasonably determines that maintaining
such coverage for the Executive or the Executive’s spouse or dependents is not
feasible, the Company shall pay the Executive a lump sum equal to the estimated
cost of the expected Company contribution therefor for 18 months or, if a lump
sum payment is not permitted under any applicable payment restriction of
Section 409A of the Code, the Company shall pay the Executive in periodic
payments when the cost of the Company contribution for such coverage would
otherwise be paid the cost therefor for 18 months; and

(iii) stock option and similar agreements with the Executive evidencing the
grant of a stock option or other award under the Company’s Stock Incentive Plan,
or any successor plan, will provide that the vesting of such stock awards will
accelerate and become immediately exercisable and fully vested as of the date of
termination of employment without Cause or for Good Reason. In the case of stock
options, the Executive will have at least ninety (90) days after termination of
employment, or such longer period as may be provided for in the separate stock
option agreement, but in no event longer than the end of the regular term
thereof (determined without regard to the Executive’s cessation of employment)
to exercise the stock options.

(b) Non-Competition. Notwithstanding the foregoing, all such payments and
benefits under Section 7(a) otherwise continuing for periods after the
Executive’s termination of employment shall cease to be paid, and the Company
and the Employer shall have no further obligation due with respect thereto, in
the event the Executive engages in “Competition” or makes any “Unauthorized
Disclosure of Confidential Information.” In addition, in exchange for the
payments on termination as provided herein, other provisions of this Agreement
and other valuable consideration hereby acknowledged, the Executive agrees that
the Executive

 

4



--------------------------------------------------------------------------------

will not engage in competition for a period of 18 months after the Executive’s
employment with the Employer ceases for any reason other than the expiration or
nonrenewal of this Agreement at the end of the original or any renewal term. For
purposes hereof:

(i) “Competition” means the Executive’s engaging without the written consent of
the Board of Directors of the Company or a person authorized thereby, in an
activity as an officer, a director, an employee, a partner, a more than one
percent shareholder or other owner, an agent, a consultant, or in any other
individual or representative capacity within 50 miles of the headquarters or any
branch office of the Company or any of its subsidiaries (unless the Executive’s
duties, responsibilities and activities, including supervisory activities, for
or on behalf of such activity, are not related in any way to such competitive
activity) if it involves:

(A) engaging in or entering into the business of any banking, lending or any
other business activity in which the Company or any subsidiary thereof is
actively engaged at the time the Executive’s employment ceases, or

(B) soliciting or contacting, either directly or indirectly, any of the
customers or clients of the Company or any subsidiary thereof for the purpose of
competing with the products or services provided by the Company or any
subsidiary thereof, or

(C) employing or soliciting for employment any employees of the Company or any
subsidiary thereof for the purpose of competing with the Company or any
subsidiary thereof.

(ii) “Unauthorized Disclosure of Confidential Information” means the use or
disclosure of information in violation of Section 8 of this Agreement.

(iii) For purposes of this Agreement, “customers” or “clients” of the Company or
any subsidiary thereof means individuals or entities to whom the Company or any
subsidiary thereof has provided banking, lending, or other similar financial
services at any time from the Effective Date through the date the Executive’s
employment with the Company ceases.

(c) Death or Incapacity. If the Executive’s employment is terminated by reason
of death or incapacity in accordance with Section 6(a) hereof, this Agreement
shall terminate without further obligation to the Executive or the Executive’s
beneficiary designated in writing (provided such writing is executed and dated
by the Executive and delivered to the Company in a form acceptable to the
Company prior to the Executive’s death) and surviving the Executive or, if none,
the Executive’s estate, as applicable, except as otherwise specified in
Section 6(a).

(d) Cause: Other Than for Good Reason. If the Executive’s employment shall be
terminated for Cause or for other than Good Reason, this Agreement shall
terminate without any further obligation of the Company to the Executive other
than to pay to the Executive any unpaid annual base salary through the date of
termination. The Executive will still be required to comply with the
non-solicitation, non-contact, non-hire and confidentiality covenants set forth
in Section 7(b).

(e) Remedies. The Executive acknowledges that the restrictions set forth in
paragraph 7(b) of this Agreement are just, reasonable, and necessary to protect
the legitimate business interests of the Company. The Executive further
acknowledges that if the Executive breaches or threatens to breach any provision
of paragraph 7(b), the Company’s remedies at law will be inadequate, and the
Company will be irreparably harmed. Accordingly, the Company shall be entitled
to an injunction, both preliminary and permanent, restraining the Executive from
such breach or threatened breach, such injunctive relief not to preclude the
Company from pursuing all available legal and equitable remedies. In addition to
all other available remedies, if the Executive violates the provisions of
paragraph 7(b), the Executive shall pay all costs and fees, including attorneys’
fees, incurred by the Company in enforcing the provisions of that

 

5



--------------------------------------------------------------------------------

paragraph. If, on the other hand, it is finally determined by a court of
competent jurisdiction that a breach or threatened breach did not occur under
paragraph 7(b) of this Agreement, the Company shall reimburse the Executive for
reasonable legal fees incurred to defend that claim.

8. Confidentiality. As an employee of the Company the Executive will have access
to and may participate in the origination of non-public, proprietary and
confidential information relating to the Company and/or its subsidiaries and the
Executive acknowledges a fiduciary duty owed to the Company and its subsidiaries
not to disclose impermissibly any such information. Confidential information may
include, but is not limited to, trade secrets, customer lists and information,
internal corporate planning, methods of marketing and operation, and other data
or information of or concerning the Company or its customers that is not
generally known to the public or in the banking industry. The Executive agrees
never to use or disclose to any third party any such confidential information,
either directly or indirectly, except as may be authorized in writing
specifically by the Company.

Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
the Executive from performing any duty or obligation that shall arise as a
matter of law. Specifically, the Executive shall continue to be under a duty to
truthfully respond to any legal and valid subpoena or other legal process. This
Agreement is not intended in any way to proscribe the Executive’s right and
ability to provide information to any federal, state or local agency in response
or adherence to the lawful exercise of such agency’s authority. In the event the
Executive is requested to disclose confidential information by subpoena or other
legal process or lawful exercise of authority, the Executive shall promptly
provide the Company with notice of the same and either receive approval from the
Company to make the disclosure or cooperate with the Company in the Company’s
effort, at its sole expense, to avoid disclosure.

Part II: Change of Control

9. Employment After a Change of Control. If a Change of Control of the Company
occurs during the Term, and the Executive is employed by the Company on the date
the Change of Control occurs (the “Change of Control Date”), the Company will
continue to employ the Executive in accordance with the terms and conditions of
this Agreement for the period beginning on the Change of Control Date and ending
on the 3rd anniversary of such date (the “Change of Control Employment Period”).
If a Change of Control occurs on account of a series of transactions, the Change
of Control Date is the date of the last of such transactions. Notwithstanding
any other term or provision of this Agreement, in the event of a Change of
Control of the Company, Sections 9 through 15 in this Part II shall become
effective and govern the terms and conditions of the Executive’s employment
during the Change of Control Employment Period. For purposes hereof, the term
“affiliated companies” includes any company controlled by, controlling or under
common control with the Company.

10. Terms of Employment.

(a) Position and Duties. During the Change of Control Employment Period, (i) the
Executive’s position, authority, duties and responsibilities will be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the ninety (90) day period immediately
preceding the Change of Control Date, and (ii) the Executive’s services will be
performed at the location where the Executive was employed immediately preceding
the Change of Control Date or any office that is the headquarters of the Company
or the Employer and is less than 35 miles from such location; it being
understood and agreed that this subsection (ii) shall supercede the provisions
of Section 6(c)(iii) dealing with the relocation of the Executive following a
Change of Control.

(b) Compensation and Benefits. During the Change of Control Employment Period,
the Executive shall be entitled to the following based on the applicable
compensation, plan or program paid or payable, or provided, to the Executive by
the Company and its affiliated companies for the twelve (12) month period
immediately preceding the Change of Control Date (the “Pre-Change in Control
Period”):

 

6



--------------------------------------------------------------------------------

(i) an annual base salary at least equal to the base salary paid or payable to
the Executive by the Company and its affiliated companies for Pre-Change in
Control Period, that is reviewed at least annually, that is increased at any
time and from time to time as will be substantially consistent with increases in
base salary generally awarded in the ordinary course of business to other peer
executives of the Company and its affiliated companies, that subsequently will
not be reduced after any such increase (the term “Annual Base Salary” as used in
this Agreement refers to the Annual Base Salary as so increased);

(ii) an annual incentive opportunity generally applicable to other peer
executives of the Company and its affiliated companies, but in no event
providing the Executive with a less favorable opportunity to earn a target
annual bonus than that the annual incentive plan has in effect at any time
during Pre-Change in Control Period;

(iii) other incentive (including stock incentive) opportunities or awards
generally applicable to other peer executives of the Company and its affiliated
companies, but in no event providing the Executive with a less favorable such
incentive opportunity or award; and

(iv) participation in savings and retirement, insurance plans, policies and
programs, coverage under welfare benefit plans, policies and programs, fringe
benefits and vacation that either (A) is applicable generally to other peer
executives of the Company and its affiliated companies or (B) provides
substantially the same savings opportunities and retirement benefit
opportunities, coverage under welfare benefit plans, policies and programs,
fringe benefits and vacation in the aggregate as those provided by the Company
and its affiliated companies for the Executive under such plans, policies and
programs as in effect at any time during the Pre-Change in Control Period.

(c) Possible Reduction in Payment and Benefits. Following any Change of Control,
to the extent that any amount of pay or benefits provided to the Executive under
this Agreement would cause the Executive to be subject to excise tax under
sections 280G and 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), and after taking into consideration all other amounts payable to the
Executive under other Company plans, programs, policies, and arrangements, then
the amount of pay and benefits provided under this Agreement shall be reduced to
the extent necessary to avoid imposition of any such excise taxes. The Executive
may select the payments and benefits to be limited or reduced, including an
election not to have the vesting of certain benefits, including stock options,
accelerate as a result of a Change of Control.

(d) Acceleration of Vesting of Stock Awards. Except as may be otherwise agreed
to by the Executive, all stock option and similar agreements with the Executive
evidencing the grant of a stock option or other award under the Company’s 2001
Stock Incentive Plan or any successor or replacement plan will provide that
(i) the vesting of such stock awards will accelerate and become immediately
exercisable and fully vested as of the Change of Control Date, and (ii) in the
case of stock options, the Executive will have at least ninety (90) days after
termination of employment, or such longer period as may be provided for in the
separate stock option agreement, but in no event longer that the end of the
regular term thereof (determined without regard to the Executive’s cessation of
employment) to exercise the stock options.

11. Termination of Employment Following Change of Control.

(a) Death or Incapacity. The Executive’s employment will terminate automatically
upon the Executive’s death or Incapacity (as defined in Section 6(a)) during the
Change of Control Employment Period.

 

7



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Executive’s employment during the
Change of Control Employment Period for Cause (as defined in Section 6(b)).

(c) Good Reason. The Executive’s employment may be terminated during the Change
of Control Employment Period by the Executive for Good Reason (as defined in
Section 6(c).

(d) Other Termination. The Board of Directors of the Company may request in
writing that the Executive relinquish the Executive’s position and terminate the
Executive’s employment in order to facilitate or ensure that an acquisition
occur that does not meet the definition in Section 15 of a “Change of Control.”
In this event, the Executive’s employment will be deemed terminated without
Cause, and the Executive will be entitled to the benefits under Section 12.

(e) Notice of Termination. Any termination during the Change of Control
Employment Period by the Company or by the Executive for Good Reason shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Incapacity, the date specified
in the Notice of Termination (which shall not be less than thirty (30) nor more
than sixty (60) days from the date such Notice of Termination is given), and
(iii) if the Executive’s employment is terminated for Incapacity, thirty
(30) days after Notice of Termination is given, provided that the Executive
shall not have returned to the full-time performance of duties during such
thirty (30) day period.

12. Compensation Upon Termination.

(a) Termination Without Cause or for Good Reason. The Executive will be entitled
to the following benefits if, during the Change of Control Employment Period,
the Company terminates the Executive’s employment without Cause or the Executive
terminates employment with the Company or any affiliated company for Good
Reason:

(i) Accrued Obligations. The Accrued Obligations are the sum of: (A) the
Executive’s Annual Base Salary through the Date of Termination at the rate in
effect just prior to the time a Notice of Termination is given; (B) the amount,
if any, of any incentive or bonus compensation theretofore earned which has not
yet been paid; (C) the product of the Annual Bonus paid or payable, including by
reason of deferral, for the most recently completed year and a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination and the denominator of which is 365; and (D) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any plans, policies or programs have been earned or become payable, but which
have not yet been paid to the Executive (but not including amounts that
previously had been deferred at the Executive’s request, which amounts will be
paid in accordance with the Executive’s existing directions). The Accrued
Obligations will be paid to the Executive in a lump sum cash or stock, as
applicable, payment within ten (10) days after the Date of Termination;

(ii) Salary Continuance Benefit. The Salary Continuance Benefit is an amount
equal to 2 times the Executive’s Final Compensation. For purposes of this
Agreement, “Final Compensation” means the Annual Base Salary in effect at the
Date of Termination, plus the average Annual Bonus paid or payable for the two
most recently completed years (both of which shall include any amount
contributed therefrom by the Executive to a salary reduction agreement or any
other program that provides for pre-tax salary reductions or compensation
deferrals). The Salary Continuance Benefit will be paid to the Executive in a
lump sum cash payment not later than the 45th day following the Date of
Termination;

 

8



--------------------------------------------------------------------------------

(iii) Health Care Continuance Benefit. For 24 months after the Date of
Termination, coverage under any health care (medical, dental and vision) plan or
plans (“Health Care Plans”) other than a flexible spending account provided to
the Executive and the Executive’s spouse and dependents at the date of
termination shall continue with the Company paying the normal Company paid
contribution therefor for similarly situated active employees and with such
coverage being available on the same basis as available to similarly active
employees during such continuation period (the “Health Care Continuance
Benefit”), provided that the Executive’s continued participation is possible
under the general terms and provisions of such plans. The following rules shall
also apply:

(A) If the Company reasonably determines that maintaining all or any part of
such coverage for the Executive or the Executive’s spouse or dependents is not
feasible, the Company shall, at its option, either provide substantially
identical benefits directly or through an insurance arrangement or pay the
Executive the estimated cost of the expected Company contribution therefor.

(B) The Health Care Continuance Benefit as to any Health Care Plan will cease if
and when the Executive has obtained health care coverage under one or more
welfare benefit plans of a subsequent employer that provides for equal or
greater benefits to the Executive and the Executive’s spouse and dependents with
respect to the specific type of benefit.

(C) The Executive and the Executive’s spouse and dependents will become eligible
for COBRA continuation coverage as of the date the Health Care Continuance
Benefit ceases for all health and dental benefits.

(b) Death. If the Executive dies during the Change of Control Employment Period,
this Agreement will terminate without any further obligation on the part of the
Company under this Agreement, other than for (i) payment of the Accrued
Obligations and three months of the Executive’s Base Salary (which shall be paid
to the Executive’s beneficiary designated in writing (provided such writing is
executed and dated by the Executive and delivered to the Company in a form
acceptable to the Company prior to the Executive’s death) and surviving the
Executive or, if none, the Executive’s estate, as applicable, in a lump sum cash
payment within thirty (30) days of the date of death); (ii) the timely payment
or provision of the Health Care Continuance Benefit to the Executive’s spouse
and dependents for 24 months following the date of death; and (iii) the timely
payment of all death and retirement benefits pursuant to the terms of any plan,
policy or arrangement of the Company and its affiliated companies.

(c) Incapacity. If the Executive’s employment is terminated because of the
Executive’s Incapacity during the Change of Control Employment Period, this
Agreement will terminate without any further obligation on the part of the
Company under this Agreement, other than for (i) payment of the Accrued
Obligations and three (3) months of the Executive’s Base Salary (which shall be
paid to the Executive in a lump sum cash payment within thirty (30) days of the
Date of Termination); (ii) the timely payment or provision of the Health Care
Continuance Benefit for 24 months following the Date of Termination; and
(iii) the timely payment of all disability and retirement benefits pursuant to
the terms of any plan, policy or arrangement of the Company and its affiliated
companies.

(d) Cause: Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Change of Control Employment Period, this
Agreement will terminate without further obligation to the Executive other than
the payment to the Executive of the Annual Base Salary through the Date of
Termination, plus the amount of any compensation previously deferred by the
Executive. If the Executive terminates employment during the Change of Control
Employment Period, excluding a termination for Good Reason, this Agreement will
terminate without further obligation to the Executive other than for the Accrued
Obligations

 

9



--------------------------------------------------------------------------------

(which will be paid in a lump sum in cash within thirty (30) days of the Date of
Termination) and any other benefits to which the Executive may be entitled
pursuant to the terms of any plan, program or arrangement of the Company and its
affiliated companies.

13. Fees and Expenses: Mitigation: Noncompetition.

(a) The Company will pay or reimburse the Executive for all costs and expenses,
including, without limitation, court costs and reasonable attorneys’ fees,
incurred by the Executive (i) in contesting or disputing any termination of the
Executive’s employment or (ii) in seeking to obtain or enforce any right or
benefit provided by this Agreement, in each case provided the Executive’s claim
is substantially upheld by a court of competent jurisdiction.

(b) The Executive shall not be required to mitigate the amount of any payment
the Company becomes obligated to make to the Executive in connection with this
Agreement, by seeking other employment or otherwise. Except as specifically
provided above with respect to the Health Care Continuance Benefit, the amount
of any payment provided for in Section 12 shall not be reduced, offset or
subject to recovery by the Company by reason of any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination, or otherwise.

(c) The Executive will not be required to comply with the noncompetition
covenant in Section 7(b) if the Executive’s employment is terminated during the
Change of Control Employment Period without Cause or he terminates for Good
Reason. If the Executive’s employment is terminated during the Change of Control
Employment Period for Cause, or the Executive terminates his employment other
than for Good Reason, the Executive will only be required to comply with the
non-solicitation, non-contact, non-hire and confidentiality covenants in
Section 7(b). Otherwise, the noncompetition covenant in Section 7(b) shall
apply.

14. Continuance of Health Care Continuation Benefits Upon Death. If the
Executive dies while receiving a Health Care Continuation Benefit, the
Executive’s spouse and dependents will continue to be covered under all
applicable Health Care Plans during the remainder of the 24 month coverage
period. The Executive’s spouse and dependents will become eligible for COBRA
continuation coverage for health and dental benefits at the end of such 24 month
period.

15. Change of Control Defined. For purposes of this Agreement, a “Change of
Control” shall mean:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act’) of beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act), of securities of the Company representing 20% or more of the
combined voting power of the then outstanding securities; provided, however,
that the following acquisitions shall not constitute a Change of Control:

(i) acquisition directly from the Company (excluding an acquisition by virtue of
the exercise of a conversion privilege);

(ii) any acquisition by the Company;

(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or

(iv) any acquisition pursuant to a reorganization, merger or consolidation by
any corporation owned or proposed to be owned, directly or indirectly, by
shareholders of the Company if the shareholders’ ownership of securities of the
corporation resulting from such transaction constitutes a majority of the
ownership of securities of the resulting entity and at least a majority

 

10



--------------------------------------------------------------------------------

of the members of the board of directors of the corporation resulting from such
transaction were members of the Incumbent Board as defined in this Agreement at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

(b) where individuals who, as of the inception of this Agreement, constitute the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board of Directors; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the shareholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-l1 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than a member of the
Board of Directors; or

(c) the Company consummates:

(i) a merger, statutory share exchange, or consolidation of the Company with any
other corporation, except as provided in subparagraph (a)(iv) of this section,
or

(ii) the sale or other disposition of all or substantially all of the assets of
the Company.

Part III: Miscellaneous

16. Documents. All documents, record, tapes and other media of any kind or
description relating to the business of the Company or any of its subsidiaries
(the “Documents”), whether or not prepared by the Executive, shall be the sole
and exclusive property of the Company. The Documents (and any copies) shall be
returned to the Company upon the Executive’s termination of employment for any
reason or at such earlier time or times as the Board of Directors of the Company
or its designee may specify.

17. Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

18. Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

20. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, to the parties at their addresses set forth on the signature
page of this Agreement. Each party may, from time to time, designate a different
address to which notices should be sent.

21. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

 

11



--------------------------------------------------------------------------------

22. Binding Effect. This Agreement shall be binding upon the Executive and on
the Company, its successors and assigns effective on the date first above
written subject to the approval by the Board of Directors of the Company. The
Company will require any successor to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. If the Executive
dies before receiving all payments due under this Agreement, unless expressly
otherwise provided hereunder or in a separate plan, program, arrangement or
agreement, any remaining payments due after the Executive’s death shall be made
to the Executive’s beneficiary designated in writing (provided such writing is
executed and dated by the Executive and delivered to the Company in a form
acceptable to the Company prior to the Executive’s death) and surviving the
Executive or, if none, to the Executive’s estate.

23. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.

24. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the matters addressed herein and it supersedes all other
prior agreements and understandings, both written and oral, express or implied,
with respect to the subject matter of this Agreement. It is specifically agreed
and acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or with the Employer or the Company for any
cessation of employment occurring while this Agreement is in effect.

25. Nonqualified Deferred Compensation Omnibus Provision. Notwithstanding any
other provision of this Agreement, it is intended that any payment or benefit
which is provided pursuant to or in connection with this Agreement which is
considered to be nonqualified deferred compensation subject to Section 409A of
the Code shall be provided and paid in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for non-compliance.
Notwithstanding any other provision of this Agreement, the Company’s
Compensation Committee or Board of Directors is authorized to amend this
Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder). For example, if a Change of Control occurs but the Change of
Control does not constitute a change in ownership of the Company or in the
ownership of a substantial portion of the assets of the Company as provided in
Section 409A(a)(2)(A)(v) of the Code with respect to which payment is permitted
under Section 409A of the Code, then payment of any amount or provision of any
benefit under this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code shall be deferred until another
permissible payment event contained in Section 409A occurs (e.g., death,
disability, separation from service from the Company and its affiliated
companies as defined for purposes of Section 409A of the Code), including any
deferral of payment or provision of benefits in connection with a separation
from service payment event to six months after a key employee of a publicly
traded corporation as required by Section 409A(a)(2)(B)(i) of the Code (the
“409A Deferral Period”). In the event such payments are otherwise due to be made
in installments or periodically during the 409A Deferral Period, the payments
which would otherwise have been made in the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payments shall be made as otherwise scheduled. In the event
benefits are required to be deferred, any such benefit may be provided during
the 409A Deferral Period at the Executive’s expense, with the Executive having a
right to reimbursement from the Company once the 409A Deferral Period ends, and
the balance of the benefits shall be provided as otherwise scheduled.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

VIRGINIA FINANCIAL GROUP, INC. By  

/s/ O.R. Barham Jr.

Its   President & CEO   102 South Main Street Culpeper, Virginia 22701

Richard L. Saunders

“EXECUTIVE”

1807 Seminole Trail, Suite 104

Charlottesville, Virginia 22901

 

13